Citation Nr: 1500979	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for a left knee disability, due to bilateral pes planus with hammertoes and plantar calluses.
 
2.  Entitlement to secondary service connection for a low back disability, due to bilateral pes planus with hammertoes and plantar calluses.

3.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus with hammertoes and plantar calluses.
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in St. Petersburg, Florida.

In a March 2013 statement, the Veteran withdrew his request for a Travel Board hearing.

In a February 2014 decision, the Board denied the claims for service connection for a left knee disability and a low back disability, and remanded the claim for service connection for a right knee disability for additional development.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues remanded, but only to the extent that the Board denied the left knee and low back claims on a secondary basis.  The parties did not challenge the Board's denial of direct service connection for the left knee and low back disabilities.  In an October 2014 Court order, the joint motion was granted, the Board's February 2014 decision was vacated only as to the issues of secondary service connection for left knee and low back disabilities, and these two issues were remanded.  The case was subsequently returned to the Board.  Thus, the issues of entitlement to direct service connection for left knee and low back disabilities are no longer before the Board.

Meanwhile, while this case was at the Court, the Agency of Original Jurisdiction (AOJ) was processing the Board's February 2014 remand, and the issue of entitlement to service connection for a right knee disability was also returned to the Board.

The record before the Board consists of electronic Virtual VA and VBMS folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral knee disabilities and low back disability are secondary to his service-connected bilateral foot disabilities (bilateral pes planus, with hammer toes 2-4, and plantar calluses).

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
In light of the joint motion and Court order, the Board finds that a remand for another VA medical opinion is required.

Prior to the Board's previous decision, a VA medical opinion regarding the knees and back was obtained in October 2012, and the VA examiner provided an addendum opinion in November 2012.

In the joint motion, the parties agreed that the November 2012 addendum opinion regarding secondary service connection was inadequate.  The parties indicated that the examiner's rationale in the November 2012 addendum opinion required a greater standard than is necessary to grant entitlement to the benefit sought, by apparently requiring that the medical literature establish "beyond any reasonable doubt" that pes planus with hammertoes and plantar calluses could aggravate the natural progression of degenerative arthritis of the lumber spine.

The parties stated that a remand is necessary for a new VA opinion that addresses whether his left knee disability and lower back disability are secondary to his service-connected pes planus with hammertoes and plantar calluses.  On remand, the examiner should provide an opinion that uses the correct legal standard and considers the Veteran's specific evidence as well as any relevant medical literature.

While the appeals for service connection for left knee and low back disabilities were pending at the Court, the AOJ was processing the remanded claim for service connection for a right knee disability, which is also claimed as secondary to the service-connected foot disabilities.  Another VA medical opinion was obtained from the same VA examiner in April 2014, and the examiner provided negative medical nexus opinions regarding the claimed bilateral knee and low back disabilities.  

The rationale for the negative opinions regarding the claimed knee disabilities was primarily that there is no support in the medical literature to support the claims.  With regard to the claimed low back disability, and the examiner indicated that the degenerative arthritis observed on the X-ray studies is early and mild and at the stage that one would expect on a person of his age, and the examiner has once again indicated that "there is not documentation in the medical literature establishing beyond any reasonable doubt that pes planus with hammertoes and plantar calluses could aggravate the natural progression of degenerative arthritis of the lumbar spine."  Thus, the Board finds that since the April 2014 VA examiner is still applying a higher standard of proof than is necessary, as determined in the joint motion, this new medical opinion is also inadequate. 

In written briefs dated in July 2014 and November 2014, the Veteran's representative has requested remand of all of the issues for another VA examination and medical opinion regarding the etiology of the claimed disabilities.  In July 2014, with regard to the right knee disability, the Veteran's representative contended that the examiner failed to provide an alternative theory or etiology for the Veteran's disability, and that the supporting rationale for the opinion was overly reliant on the absence of research showing a relationship between the disabilities.  The representative requested that the new medical opinion consider the Veteran's reported history.  

The Board finds that the Veteran has submitted credible lay statements to the effect that the pain from his service-connected foot disabilities has caused him to alter his stance and gait.  In this regard, the evidence shows that the October 2009 VA examiner opined that his bilateral foot disability (bilateral flat foot deformity with bilateral 2-4 hammer toes, and plantar calluses of both feet) caused decreased mobility and pain.

The Veteran has also stated that he walks on his heels due to chronic bilateral foot pain from his service-connected bilateral foot disabilities.  He is competent to comment on his foot pain and the way in which he walks and stands.  He believes that his altered gait has resulted in bilateral knee disabilities and a low back disability.  See his October 2010 notice of disagreement and January 2013 substantive appeal.  

Although the VA examiner who performed the October 2012 VA examination and provided the November 2012 and April 2014 addenda indicated that there is no evidence in the medical literature linking the service-connected bilateral foot disabilities with the claimed knee or back disabilities, he did not comment on the Veteran's primary contention:  that the pain from the service-connected foot disabilities altered his gait, causing or aggravating his current bilateral knee and low back disabilities.  The Board finds that additional medical comment is needed on this point.  A VA examination and medical opinion is required with review of the claims file, including the additional evidence received since the November 2012 statement of the case.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to provide a complete supporting rationale for any opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The VA examiner is also advised that the medical opinion should use the correct legal standard, i.e., whether it is "at least as likely as not" that there is a nexus between the service-connected bilateral foot disabilities and the claimed bilateral knee disabilities and low back disability, both as to causation and/or aggravation.


Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any ongoing relevant VA or private medical records of treatment for knee and back disabilities, and associate them with the electronic claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current bilateral knee and low back disabilities.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that the service-connected bilateral foot disability (bilateral pes planus, with hammer toes 2-4), and plantar calluses):  (1) caused or (2) permanently aggravated any current right knee or left knee disabilities? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) that the service-connected bilateral foot disability:  (1) caused or (2) permanently aggravated any current low back disability?  

* The examiner is specifically asked to comment on the Veteran's competent and credible report that the pain from his service-connected foot disabilities has caused him to alter his gait, and on his contention that the chronic bilateral foot pain has resulted in the claimed knee and low back disabilities.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then, the AOJ should readjudicate the claims on appeal with consideration of all additional evidence received since the November 2012 statement of the case. If the benefits remain denied, issue the appellant and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



